Name: Commission Regulation (EEC) No 426/88 of 12 February 1988 on the supply of refined rape seed oil to Ethiopia as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  Africa
 Date Published: nan

 16. 2. 88 Official Journal of the European Communities No L 42/23 COMMISSION REGULATION (EEC) No 426/88 of 12 February 1988 on the supply of refined rape seed oil to Ethiopia as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 4 December 1987 on the supply of food aid to Ethiopia, the Commission allocated to this country 1 600 tonnes of refined rape seed oil to be supplied free at port of landing  landed ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to Ethi ­ opia in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 356, 18 . 12. 1987, p. 5 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . No L 42/24 Official Journal of the European Communities 16. 2. 88 ANNEX 1 . Operation No ('): 46/88 2. Programme : 1987 3. Recipient : Ethiopia 4. Representative of the recipient ^) (Europe) : Ambassade de l'Ethiopie, Bd St Michel 32, B-1040 Brux ­ elles . Telex 62285 Ã Ã ¤Ã  BRU B. (Ethiopia) : Ministry of Agriculture, Soil and Water Conservation Department, PO Box 62347, Addis Ababa, Tel . 44 80 40 5. Place or country oÃ ­ destination : Ethiopia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.A.1 ) 8 . Total quantity : 1 600 tonnes net 9 . Number of lots : 1 10 . Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) : .  metal cans of 5 litres or 5 kilograms,  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION N ° 46/88 / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA', and indication of the month of shipment. The month of shipment must be indicated in abbreviated form, e.g. X.88, for October 1988 . 11 . Method of mobilization : Community market 1 2. Stage of supply : free at port of landing (4)  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Massawa 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment stage : 15 April to 15 May 1988 18 . Deadline for the supply : 15 .June 1988 19 . Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 1 March 1988 not later than 12 noon . Tenders shall be valid until 12 midnight on 2 March 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 March 1988 not later than 12 noon . Tenders shall be considered valid until 12 midnight on 16 March 1988 (b) period for making the goods available at the port of shipment : 1 May 1988 to 31 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer :  16. 2. 88 Official Journal of the European Communities No L 42/25 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : M. Haffner, PO Box 5570, Addis Ababa, Telex 21135 DELEGEUR. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship'. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex, t or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05